DETAILED ACTION
This action is in response to the claims set filed on 09/21/2021.
Claims 1 has been amended. Claims 2 and 5 have been canceled.
Claims 1, 3-4, and 6-8 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 1 recites “apply[ing] a machine learning algorithm to a historic rate classification”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0007], [0026]-[0027], [0043], [0053], the machine learning (ML) being recited as a tool to analyze information such as sensor data associated with a detected personality shift or episode and patterns, but no disclosure of applying a ML algorithm to the historic rate 

Claim 1 recites “determin[ing] confidence levels corresponding to a predicted onset of a schizophrenic episode in response to learning the correlation between the at least one previous speech patterns and previous arm movements”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0053], [0060], an onset of an episode is predicated within specified confidence level, no disclosure of determining confidence levels or how it/they is/are determined corresponding to predicted onset of episode.

Claim 1 recites “determin[ing] a confidence level of the personality shift based on a comparison between the personality shift and the learned correlation between the at least one previous speech patterns and previous arm movements”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0053], [0060], an onset of an episode is predicated within specified confidence level, no disclosure of determining confidence levels using a comparison of current and previous data. The reciting of confidence level is for addressing an onset being with in a confidence level. No disclosure how the confidence level is determined. 
.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-4, and 6-8 are drawn to method and of which is within the four statutory categories (i.e. a machine and a process). Claims 1, 3-4, and 6-8 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for obtaining a person data (e.g. audio) that identify the person mental characteristics or state, classify the state, and  such as positive or negative. This represents and abstract idea of a series of steps that a neurologist should follow in diagnosing a patient. This corresponds to the court recognized abstract idea of a mental process that a neurologist should follow when testing a patient for nervous system malfunctions. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient. 
Independent Claim 1 recites the steps: 
determine a correlation between historic personality shift data of a person and at least one previous episode of the person, the historic rate classification including historic personality shift data associated with at least one of previous speech patterns with respect to a previous episode and previous movement data with respect to at least one previous episode, the historic personality shift data including a correlation between the at least one previous speech patterns and previous movement data and the at least one previous episode of the person; determine[ing] confidence levels corresponding to a predicted onset of a schizophrenic episode in response to learning the correlation between the at least one previous speech patterns and previous arm movements, and assigning a determined confidence level to a schizophrenic episode baseline; receive[ing] an audio input from a microphone, the audio input comprising spoken words of a person; generate[ing] a personality trait identification based at least in part upon the audio input; generat[ing] a current trait classification for the personality trait identification based at least in part upon the audio input and a trait classification model; compare[ing] the current trait classification to the historic rate classification; receive[ing] the movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person; correlate[ing] the indicated repetitive movement received from the wearable device worn by the person with an identified repetition of an out-of-context phrase; generat[ing] a personality shift determination based at least in part upon the comparison and the correlation, the personality shift determination indicating that the person has experienced a personality shift; determine[ing] a duration of the personality shift; generate[ing] a predicted duration of a next personality shift; determine[ing] a confidence level of the personality shift based on a comparison between the personality shift and the learned correlation between the at least one previous speech patterns and previous arm movements; determine[ing] an onset of a schizophrenic episode in response to the confidence level of the personality shift exceeding the schizophrenic episode baseline; and,
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim recite steps of obtaining a user speech, identify characteristics or features of the speech, classify the characteristics, compare with the user baseline or prior data to identify deviation and likelihood of impending episode, identify duration of the identified episode, and predict the duration of the next event which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for identifying changes in a person mental state for which both the instant claims and the abstract idea are defined as metal process that can be performed using human mind with the aid of pencil and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performing the steps using human mind, then it falls within the "mental process: grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “send[ing] a positive personality shift notification to an external device”, “apply[ing] a machine learning algorithm to a historic rate classification” in claim 1 which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity. See: MPEP § 2106.05(g).  Moreover, the machine learning (ML) model(s)/algorithm is/are recited in an arbitrary form without disclosing a specific training of the model to perform the claimed feature, “see, Applicant, 0026, 0027, 0043, 0046, 0052). As disclosed in the specification [0026, 0027], applying a type of an algorithm to identify a deviation using known data which is a mere process that can be performed by a human mind. In Addition, the claimed concept, for example, “applies[ing] machine learning algorithm” in the context of the claim encompasses the user(s) the ability to apply an algorithm as such the element(s) effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f).
The additional elements in the claims such as “processor, database, memory, microphone” while using a computer to perform the claim steps mentioned above. “In cloud computing node 100 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that can be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices,…” (Applicant, para 35). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database (memory), processor, engine) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
(See, October 2019 Update: Subject Mater Eligibility). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of receiving or transmitting data over a network, performing repetitive operation, electronic record keeping, and storing and retrieving information in memory. (See, MPEP §2016.05(d)).  None of the hardware in the claims "offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers". Also as described in MPEP 2106.05(d)(II)(i) sending (transmitting) and receiving electronic data over a network from different communication channels amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network. Additionally, the “storing… ” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, 1. Moreover, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well - understood, routine and conventional activities previously known to the industry. Therefore, the claims are patent ineligible.

Dependent Claims 3-4 and 6-8 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
 “receiving,.., a response to the positive personality shift notification and modifying the trait classification model” in claim 3, where the claim encompass a user obtain warning for a change in a person mental state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“transcribing the audio input” in claim 4, where the claim encompass a user write down or print the speech content therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.

“the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons” in claim 7, where the claim encompass a user to mark all historic state of group of people with similar mental state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“modify[ing] the trait classification model based at least in part upon the current trait classification” in claim 8, where the claim encompass a user change the classification criteria based on current state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The limitation “stor[ing] the real time personality trait and the current trait classification” where the step “Stor[ing]” in claim 8 is analyzed as an additional element, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity. See: MPEP § 2106.05(g).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 – hereinafter Yom-Tov) in view of Sahin (WO 2015/127441) in view of Vaughan (US 2019/0043610 A1) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- hereinafter Huang) 

Regarding Claim 1 (Currently Amended), Yom-Tov a computer-implemented method for generating a personality shift determination, (Yom-Tov: [0015]; monitoring mechanisms for predicting a user's mental state based upon extracted feature information, [0042]; the monitoring mechanism configures a classifier on a user device that identifies changes in the user's behavior based upon user interaction data), the method comprising:
generating, by the processor, a current trait classification for the personality trait identification based at least in part upon the audio input and a trait classification model Yom-Tov discloses based on the extracted features of the user data, the data is used by classifiers to generate the baseline for normal or typical behavior of the user (Yom-Tov: [0022]; The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior [0027]; the training mechanism 112 may generate an example classifier for predicting clinical depression regardless of type, [0033]; a classifier may employ the example decision tree when monitoring the user's interactions/ activities for symptoms of a mental illness. Each step of the decision tree represents a comparison operation between data corresponding to the user's interactions and one or more features, [0035]; The decision tree may be generated from training ; 
comparing, by the processor, the current trait classification to a historic rate classification  Yom-Tov discloses a customized model and a user activity is monitored over a period of time to determine a threshold classifier used to evaluate a current state classifier with the threshold/normal classifier as such comparing the tune of the user voice volume level that is being currently monitored and compared to a prior voice volume level (Yom-Tov: [0025], [0031]-[0033], [0039]; the monitoring mechanism detects when the user engages in excessive shouting by examining the user's phone calls and comparing related features with the predication model 304. If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event);
generating, by the processor, a personality shift determination based at least in part upon the comparison and the correlation, the personality shift determination indicating that the person has experienced a personality shift Yom- Tov discloses a personality change based on comparing the baseline of the patient behavior parameters and if the a change is detected, it determines that the patient is experiencing or experienced a change in behavior/personality (Yom-Tov: [0031]-[0033], [0039]; If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event, [0043]; If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or more mechanisms for securely communicating one or more alerts to trusted individuals, [0052]; because detecting an absence of or a statistical significant deviation an expected feature distribution represents a strong likelihood that the user's behavior has changed is or likely to change from normal or acceptable behavior, [0052]-[0053])
sending, by the processor, positive personality shift notification to an external device Yom-Tov discloses a use of threshold value to determine an mental event and if the mental event is detected deviating threshold, a mechanism is triggered to contact and alert trusted individuals [external device] (Yom-Tov: [0033], [0043]; If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or more mechanisms for securely communicating one or more alerts to trusted individuals, [0044]-[0045]).
Yom-Tov discloses recording speech data and movement [0039] and using historical behavior-related data and using predicative model (machine learning) to analyze data collected and monitoring changes where a behavior data may include schizophrenia data ([Fig. 3], [0022], [0036]-[0037]), and if a mental event detected, a mechanism is triggered to contact and alert trusted individuals [external device] via mechanisms that includes visual representation ([0033], [0043]-[0045]). However Yom-Tov does not expressly disclose using wearable device(s) to include microphone to collect an individual data to include speech pattern and an arm movement, correlate data collected with historic episode data applying learning module, and determine confidence level for an onset of an event/episode.
  
Sahin teaches
applying, via a processor, a machine learning algorithm to a historic rate classification Sahin disclose a learning model algorithms and statistical learning analysis that is using video and audio data available or obtained [historical] (Sahin: [0007], [0058]-[0060], [00119])
determine a correlation between historic personality shift data of a person and at least one previous … episode of the person, the historic rate classification including historic personality shift data associated with at least one of previous speech patterns with respect to a previous … episode and previous movement data with respect to at least one previous … episode, the historic personality shift data including a correlation between the at least one previous speech patterns and previous movement data and the at least one previous … episode of the person Sahin disclose a learning model algorithms and statistical learning analysis that is using video and audio data available [historical] to correlate an actual response to a normal response of an individual and distinguish a difference/noticeable difference [personality shift] and flag the deviated response where statistical learning analysis using physiological data and/or historical data of plurality of episodes as such an episode maybe atypical behavioral information which includes perseveration on specific activities, echolalia which is a repeating words, phrases, or sentences, and stimming which is a repetitive or unusual body movement or noises such as hand and finger mannerisms – for example, finger-flicking and hand-flapping and similar behaviors, and classify the responses (Sahin: [0007], [0058]-[0060], [00119], [00180], [00184], [00186]-[00190]; if historic data is available (736), one or more recent atypical behavioral episodes may be correlated with the social event data (738). Atypical behavioral episodes, in some examples, can include inappropriate behaviors such as acting-out, extreme emotional fluctuations, and stimming and similar behaviors…, [00191], [claim 15])
determining confidence levels corresponding to a predicted onset of … episode in response to learning the correlation between the at least one previous speech patterns and previous arm movements, and assigning a determined confidence level to … episode baseline; Sahin discloses collecting audio and video data (review data) and analyzing the data presenting any difference form normal [baseline] threshold and based on outcomes, an indication maybe provided of a likelihood of an impending [onset] episode. By using the outcomes of the analyzed 
receiving, by a processor, an audio input from a microphone, the audio input comprising spoken words of a person Sahin discloses using microphone to collect audio speech data [words] of a person (Sahin: [0046]; a microphone device built into the data collection device 104 or 108 may collect voice recording data 116a, [00136]-[00137], [00179]; The audio data, similarly, captures at least vocalizations between the individual and the second person, for example via a microphone mounted on the wearable data collection device or separate computing device)
generating, by the processor, a personality trait identification based at least in part upon the audio input Sahin discloses an emotional state determined based on audio input data (Sahin: [0060]; Step 1006 of method 1000 regarding identifying an emotional state of an individual, described in relation to FIG. 10A, may be performed by the emotional state analysis algorithm 1541. Step 1010 of method 1000 regarding analyzing audio data for emotional cues may be performed by the audio recording analysis algorithm, [00139], [00145]-[00146]; a sentences and exchanges algorithm 536b coordinates with the teleprompter algorithm 544 to parse elements of the conversation, identifying emotional cues within the speech of the individual 502… may parse audio data collected by the wearable data collection device for speech elements such as, in some 
receiving, by the processor, the movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person (Sahin: [0047]; the wearable data collection device 104 is configured to collect a variety of data regarding the movements the motion tracking data 116h may collect data to identify repetitive motions, such as jerking, jumping, flinching, fist clenching, hand flapping);
correlating, by the processor, the indicated repetitive movement received from the wearable device worn by the person with an identified repetition of an out-of-context phrase …; Sahin discloses a repetitive behaviors such as repetitive movement and repetitive vocalization [words or phrases] that can include the repetition of sounds or words that do not have a purpose [out of context] and correlation of the repeated movement and vocalization (Sahin: [0050]; verbal repetition counts 116c may be tuned to identify repetitive vocalizations separate from excited stuttering…, [0053]; … Behavioral decoding is like language translation except that it decodes the behaviors of an individual 102 rather than verbal language utterances… whereby repetitive vocalizations of a particular type as well as repeated touching the cheek are correlated)
determining a confidence level of the personality shift based on a comparison between the personality shift and the learned correlation between the at least one previous speech patterns and previous arm movements Sahin discloses comparing actual voice and movement response data to a normal response data and when a deviation is determined the deviated data is flagged and compared to historic state data where the comparison result [determined] in a numeric value [confidence level] indicative of presence of an episode [shift] (Sahin: [00184]-[00188], [00191]-[00193], [claim 14])
determining, by the processor, an onset of … episode in response to the confidence level of the personality shift exceeding the … episode baseline Sahin discloses a comparison of an actual response and normal response [baseline] where the comparison provides a percentage or numerical match threshold that will determine the deviation [exceeding] that indicates a positive or negative difference [confidence level] and based on the learned noticeable difference, a susceptibility is presented indicative a likelihood of an impending [onset] episode (Sahin: [00184]-[00188], [00191]-[00193])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov incorporate using a wearable device to collect a person data such as audio and video/motion, as taught by Sahin which will help providing an accurate diagnosis for the person (Sahin: [0004]-[0005]).
Yom-Tov and Sahin disclose different algorithms used for evaluation collected data and provide feedback (Sahin: [0058]), however does not expressly discloses using linear regression, a partial least squares fit, a Support Vector Machine, a random forest and do not expressly disclose the use of confidence interval/level in the body of the limitation language for the purpose of explicit teaching.

Vaughan teaches 
using at least one of a multiple linear regression, a partial least squares fit, a Support Vector Machine, and a random forest
Vaughan discloses using support vector machine (SVM) algorithm and other algorithms such Stepwise backwards [regression], Random Forest to identify and select features that are relevant to certain behavioral, neurological or mental health disorders and output predicted 
determining a confidence level of the personality shift Vaughan discloses a confidence values each associated with a characteristic determined based on classification data of movement and speech pattern analyzed using a statistical model or algorithm classifier and compare the diagnostic data with a change [shift] overtime determining an event that is likely to experience and the risk level where a positive predicated event provides an alert to a trusted individual such as healthcare provider/professional (Vaughan: [0109], [0131]; the module can check whether the fitting of the data can generate a prediction of one or more specific disorders (e.g., autism, ADHD, etc.) within a confidence interval exceeding a threshold value , for example within a 90 % or higher confidence interval , for example 95 % or more . If so, as shown in step 825, the prediction module can output the one or more behavioral, neurological or mental health disorders as diagnoses of the subject or as disorders for which the subject is at risk. The prediction module may output a plurality of behavioral, neurological or mental health disorders for which the subject is determined to at risk beyond the set threshold, optionally presenting the plurality of disorders in order of risk…, [0137]; the algorithm can determine the importance or relevance of a specific feature value in predicting a specific developmental disorder… the feature recommendation module can be configured to calculate the actual prediction confidence for predicting one or more behavioral , neurological or mental health disorders, based on the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov and Sahin to incorporate the use of algorithms such as Support Vector Machine, a random forest, etc. for correlating data, as taught by Vaughan which will help optimizing the collected data and reduce bias in order to asses risk of mental disorder (Vaughan: [0120]).  
Yom-Tov, Sahin, and Vaughan disclose a time period when a patient personality shift occurred and predict the future episode accordingly (Yom-Tov: [0038]), Yom-Tov, Sahin, and Vaughan do not disclose explicitly the duration of event(s) and predict the duration of the next event.

Huang in the same field of endeavor teaches 
determining, by the processor, a duration of the personality shift Huang discloses a psychotic episode (schizophrenia) that provides a time point of the initiation and termination of the episode and accordingly determines the duration of an event from initiation to termination (Huang: [Fig. 3], [p. 800-801, col 2, 1]; “Event” is something that occurs and “response time” is the period when the event occurs… The period embracing the initiation and the termination time-points is then the initiation–termination response time of the psychotic episode); and
generating, by the processor, a predicted duration of a next personality shift Huang discloses a predication for the duration of the next psychotic episode as such using the time points pattern and the information available between the initiation and termination of episodes in time to provide the predicted psychotic episode duration or intimation to termination time frame  … this combined approach provides a good prediction power in pinpointing the period embracing the initiation and termination dates of next psychotic episode of individual schizophrenic patients).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Sahin, and Vaughan to know the duration of a psychotic episode and use the information to predict the duration of the next psychotic episode, as taught by Huang which helps reducing medical and care cost and improve patient treatment (Huang: It was estimated that, in the 1990’s, relapses in schizophrenic patients cost the USA $2 billion just for readmissions to hospital [5]. Not only leading to a great deal of suffering to the patients and their caretakers, failure in earlier treatments of the psychotic episodes also consumes a large proportion of health-care and social resources. This can be improved if the patients are treated in time. In addition, early intervention has been shown to reduce further relapses).

Regarding Claim 3 (Previously Presented), Yom-Tov, Sahin, Vaughan, and Huang teach the computer-implemented method of claim 1 further comprising receiving a response to the positive personality shift notification and modifying the trait classification model based at least in part upon the response Yom-Tov discloses an alert is sent to the user when detecting a change in behavior and the user can confirm the change by responding to the alert which in turn adjust the classifier threshold reflected on the user behavior when performing the same activity  

Regarding Claim 6 (Original), Yom-Tov, Sahin, Vaughan, and Huang teach the computer-implemented method of claim 1, wherein the historic rate classification comprises a plurality of historic trait classifications for the person (Yom-Tov: [Fig. 3], [0022]; The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period, [0025], [0037]; The monitoring mechanism performs data collection during which available user data is processed and stored, including user metadata 310 and prior online behavior 312 (e.g., historical data)). 

Regarding Claim 7 (Original), Yom-Tov, Sahin, Vaughan, and Huang teach the computer-implemented method of claim 1, wherein the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons (Yom-Tov: [0018]; The predictive model may use an initial model for predicting another user's mental state. While both users may share at least some similarity, such as demographics or mental illness, the other user may have a limited interaction history, [0025], [0028]; Another example implementation configures the example classifier on a plurality of computerized devices 

Regarding Claim 8 (Previously Presented), Yom-Tov, Sahin, Vaughan, and Huang teach the computer-implemented method of claim 1 further comprising storing the personality trait and the current trait classification in a database in communication with the processor and modifying the trait classification model based at least in part upon the current trait classification (Yom-Tov: [0037]; The monitoring mechanism performs data collection during which available user data is processed and stored, [0038]; feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 302, [0048]-[0049]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 – hereinafter Yom-Tov) in view of Sahin (WO 2015/127441) in view of Vaughan (US 2019/0043610 A1) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- hereinafter Huang) in view of Strubbe et al. (US 6,731,307 B1 – hereinafter Strubbe) 

Regarding Claim 4 (Previously presented), Yom-Tov, Sahin, Vaughan, and Huang teach the computer-implemented method of claim 1 further comprising transcribing the audio input with a speech to text engine 
However Yom-Tov, Sahin, Vaughan, and Huang do not expressly discloses using any speech to text engine.
Strubbe teaches transcribing the audio input with a speech to text engine Strubbe discloses writing down or printing [transcribing] audio input with a speech to text engine (Strubbe: [Fig. 6-11], [col. 21, line 62-64]; Text data may also be obtained from a speech to text
converter 215 which receives the audio input 245 and converts it to text, [col. 30, line 18-19])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Sahin, Vaughan, and Huang to incorporate a speech to text engine to write/print down audio input, as taught by Strubbe which enhances the quality of interaction between devices and increase utility (Strubbe: [col. 7, line 23-27]).


Response to Amendment
Applicant's arguments filed 09/21/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 5-8. 
 refereeing to October 2019 update that a claim limitation that could not be performed entirely in a human mind would not qualify as a mental process reflecting on the amended claims that cannot be performed entirely in a human mind, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include receiving an audio input for a patient, identify current characteristics of the input such as mood of the patient, classify and compare the mood, determine if any other attributes associated with the mood such as repetitive movement, determine if there is a shift or change from a baseline of the patient personality, and predict intervals from the patient events history which are steps of  observations or evaluations which are acts that can be practically performed in the human mind with the aid of pen and paper. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14.
Applicant argument regarding operation of performing machine learning and AI integrates the claim into a practical application, Examiner respectfully disagree. The machine learning (ML) model(s)/algorithm is/are recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing a specific training of the model to perform the claimed feature, “see, Applicant, 0025, 0026, 0042, 0052. While it is true that the claims recite a machine learning model for carrying out the claimed functions, the 
Applicant further argued that it is not practical to perform the steps which requires a human actor to continually monitor the patient attributes, Examiner disagree. The steps are reciting observation and evaluation of an individual which are a construct of features and attributes a medical provider is observing when diagnosing a patient whereas the algorithms recited in the claims are recited as tool(s) executed by a processor and merely adding general purpose computing devices as tools to carry out an abstract idea is insufficient to integrate the claims into a practical application, see MPEP § 2106.04(a)(2)(III)(c). 
In response to the Applicant argument that the 2019 guidelines with regards to a claim, as a whole, allows a human to avoid the need to visually evaluate behavior on a continual basis adding a meaningful limitation and employing into a practical application and refereeing to Example 46, claim3, Examiner respectfully disagree. Example 46 was found eligible because the steps integrate the abstract idea into a practical application where the evaluation of the cattle data was considered an observations or evaluations acts that can be practically performed in the human mind however the claim, as a whole, recite an automatic identification of behavior pattern and provide a corrective action such as operate farm equipment (e.g. gate) and route animals based on the outcomes goes beyond merely automating the abstract idea which is taking a corrective action such as routing the animals into a holding pen, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis which adds a meaningful limitation in that it employs the information provided by the judicial exception into a practical application. In contrast, the Applicant claim is reciting observations or Bilski’s identification of the participants in a process for hedging risk, see MPEP 2106.05(h), whereas the step of sending a notification based on outcome from the observation to another device has been evaluated as an extra solution activity. Additionally, while the claims recite a series of concepts for diagnosing and predicting episode(s) of a metal event, the claims do not recite any corrective action such as administering a treatment, see MPEP § 2106.04(d)(2).  Therefore the claim as a whole does not ingrate the abstract idea into a practical application. 
Therefore, this argument is not found to be persuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 8-11 in regards to claim(s) 9 have been fully considered but are not found persuasive. 
In response to the applicant argument that Yom-Tov, Sahin, Vaughan, Huang et al, and Strubbe, alone or in any combination, fail to teach the amended limitations, Examiner respectfully disagree. Although the Applicant argument is directed to new feature(s) that were not considered in the previous search and examination, Examiner asserts that the amended features given the broadest reasonable interpretation are disclosed by the references of the OA. Examiner, as above, cited the reference “Sahin” teaching machine learning and statistical analysis model used with correlation of historical movement and speech pattern ([00119], [00180], [00184], [00186]-[00191]). Additionally, “Vaughan” discloses the steps of determining confidence level for a behaviors changes ([0109], [0131], [0137], [0184]). 
The Applicant argument that analyzing the references cited, no teaching of machine learning algorithm to determine correlation and confidence level of shift based on comparison, 
Hence, Examiner finds the Applicant argument regarding the reference Yom-Tov, Sahin, Vaughan, Huang et al, and Strubbe, teaching the argued limitation are unpersuasive. 
The rejection of the amended claim 1 under 103 has been addressed accordingly. It is respectfully submitted that independent claim 1 is NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 3-4 and 6-8 are NOT allowable, for substantially the same, or similar reasons set forth above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];